In the Supreme Court of Georgia



                                    Decided: January 19, 2022


                   S21A1088. WARD v. CARLTON.


      NAHMIAS, Chief Justice.

     The Commissioner of the Georgia Department of Corrections,

Timothy Ward, 1 appeals the habeas court’s order granting relief to

petitioner Lewis Carlton on the ground that the trial court lacked

authority to revoke Carlton’s probation arising from his 2012

convictions by guilty pleas before the probationary period of the

criminal sentences began. The Commissioner argues that the trial

court was authorized by statute and precedent to revoke Carlton’s

probation before it began. Carlton responds that the habeas court


     1   Both Commissioner Ward and Robert Adams, Jr., Warden of the
Jenkins Correctional Facility, were named as parties in the habeas court. The
notice of appeal listed both parties in the case caption as “Respondents” but
referred only to “Respondent Ward” in the text. In this Court, the appellant’s
brief includes only Commissioner Ward as the “Appellant/Respondent” in the
case caption and in the text. It is unclear from the record why Warden Adams
is no longer a party or if his removal was intentional. Carlton appears to
remain incarcerated at the Jenkins Correctional Facility.
was correct in granting relief because the trial court lacked such

authority. He also claims that the trial court’s actions rendered his

guilty pleas unknowing and invalid because he would not have

entered the pleas had he known that his probation could be revoked

before the probationary period began – claims that the habeas court

ruled that the trial court should address in the first instance in the

context of a motion for out-of-time appeal. For the reasons explained

below, we conclude that the habeas court erred both in ruling that

the trial court could not revoke Carlton’s probation and in not ruling

on Carlton’s invalid-plea claims as well as other claims he asserted.

We therefore reverse the habeas court’s judgment in part and

remand the case for further consideration consistent with this

opinion. 2

      1. The record shows the following.

      (a) Carlton’s 2012 Criminal Convictions and Sentences

      On September 20, 2012, a Cobb County grand jury indicted



      2 As discussed in footnote 10 below, Carlton does not dispute the habeas
court’s rejection of three of his claims, so those portions of the judgment stand.
                                        2
Carlton for three counts of interstate interference with custody, four

counts of impersonation of a public employee (a Division of Family

and Children Services worker), two counts of burglary, two counts

of criminal attempt to commit aggravated stalking, and two counts

of criminal attempt to commit kidnapping. On October 15, 2012,

Carlton entered a negotiated Alford3 plea to three counts of

impersonation of a public employee (Counts 4, 6, and 7), and the

remaining counts were nolle prossed.

      The trial court sentenced Carlton to serve five years in prison

on Count 4, a consecutive split sentence of five years – one year to

serve in prison and four years to serve on probation – on Count 6,

and a consecutive five years to serve on probation on Count 7, for a

total sentence of six years to serve in prison and nine years to serve

on probation. 4 On the sentencing disposition form for Count 4, the




      3   See North Carolina v. Alford, 400 U.S. 25, 37 (91 SCt 160, 27 LE2d 162)
(1970).
      4 The Commissioner’s brief incorrectly says that Carlton received a split
sentence of four years to serve in prison with the one-year balance to serve on
probation, and thus also says incorrectly that his total sentence was nine years
in prison and six years on probation.
                                         3
general and other terms of probation section was struck through, as

were the words “see Addendum ‘A’ for special conditions of

probation.” The sentencing disposition forms for Counts 6 and 7

included general terms and conditions of Carlton’s probation, as well

as special conditions of his probation reflected in an Addendum A.

The special condition at issue in this case said, “Defendant shall

have no contact with his children unless an order from the Cobb

County juvenile court allows it.” Carlton did not appeal.

     (b) The Probation Revocation Proceeding

     About two years later, on October 3, 2014, while Carlton was

incarcerated based on his sentence on Count 4, the State filed a

petition to revoke his probation, alleging that he had violated the

special condition by attempting to contact his children by telephone

and mail on three occasions at their adoptive parents’ residence. On

November 17, the petition was amended to add that Carlton had

violated the first general condition of his probation, which was “not

to violate the criminal laws of any government unit,” alleging that

he had committed the offense of aggravated stalking by attempting

                                 4
to contact his children by mail.

      At the revocation hearing held on September 30, 2015,

Carlton’s counsel argued that the trial court did not have the

authority to revoke Carlton’s probation because he was still serving

the confinement portion of his sentence and the probated period had

not yet begun. Relying on Postell v. Humphrey, 278 Ga. 651 (604

SE2d 517) (2004), the trial court determined that it had the

authority to revoke Carlton’s probation prior to the beginning of the

probationary period.

      On October 1, 2015, the trial court issued a revocation order,

finding that Carlton had violated the terms of his probation by

attempting to contact his children by telephone and mail and by

committing criminal attempt to commit aggravated stalking. 5 The

court revoked six years of Carlton’s probation based on the violations

of his probation conditions, ordered that he serve that time



      5The habeas court noted in its final order that the trial court used a form
order which incorrectly states that Carlton waived his right to a hearing on the
probation revocation matter.

                                       5
consecutive to the six years he was already sentenced to serve in

prison, and modified his probation terms in an addendum. 6 Carlton

filed an application for discretionary appeal of the revocation order,

but the Court of Appeals dismissed the application as untimely.

     (c) This Habeas Proceeding

     On December 28, 2018, Carlton, acting pro se, filed the habeas

corpus petition now at issue – his third habeas petition – in the

Baldwin County Superior Court, challenging the validity of his

original convictions and the trial court’s revocation order on seven

grounds. On June 9, 2019, he amended his petition to add an eighth

ground. After Carlton was transferred to the Jenkins Correctional

Facility, the habeas case was transferred to the Jenkins County

Superior Court (“habeas court”). On January 6, 2020, Carlton

amended his petition again to raise a ninth ground, and at the

evidentiary hearing on February 18, 2020, he amended the petition




     6   Carlton refused to sign the revocation order and the addendum.

                                       6
to add a tenth ground. 7 The ten grounds were as follows:

     1. Due process violation in that the trial court revoked
        Carlton’s probation before he began it and before he
        entered probation before being released from prison.
     2. Equal protection violation because Carlton was said to
        have violated a condition of probation before the
        conditions began.
     3. Ineffective assistance of plea counsel in that counsel
        told Carlton that no condition of his probation would
        begin until he was released from the prison sentence,
        reported to his probation office within 48 hours of his
        release, and signed probationary documents, and that
        probation conditions would not interfere with his
        parental rights.
     4. Due process violation because Carlton’s probationary
        term was revoked prematurely based on statutory
        provisions that were vague, ambiguous, and overbroad
        provisions in OCGA §§ 17-10-1 (a) (4), 17-10-1 (7) (A),
        and 42-8-34 (g).
     5. Cruel and unusual punishment in that one of the
        special conditions of probation is that Carlton is
        banned from every county in Georgia except for Echols
        County, and he has been unable to abide by this
        condition due to Cobb County and the Department of
        Corrections forcing him to be in confinement outside of
        Echols County.
     6. Due process challenge to OCGA § 17-10-1 (a), claiming
        that the statute violates Carlton’s right to due process
        because     it   is   ambiguous,      overbroad,    and
        unconstitutional.
     7. Guilty plea not knowingly and intelligently entered
        because the trial court and Carlton’s trial attorneys

     7 There was no testimony at the evidentiary hearing, and the parties
tendered only documents into evidence.
                                   7
       specifically stated that the conditions of probation
       would not be active until he was released from prison
       and that his convictions would not contribute to his
       parental rights being terminated.
    8. Ineffective assistance of probation revocation counsel.
    9. Illegal conviction in that impersonation of a public
       employee is not a crime as contemplated by OCGA § 16-
       10-23.
   10. Void indictment as to Counts 4, 6, and 7 in that the
       indictment was void on its face because it did not allege
       any of the essential elements contained in the statute.

     (d) The Attempted Aggravated Stalking Case

     Meanwhile, in August 2018, Carlton was tried and convicted in

Cobb County of criminal attempt to commit aggravated stalking, the

conduct that was in part the basis for his probation revocation. He

appealed, and on June 29, 2020 – after the habeas hearing – the

Court of Appeals reversed those convictions based on the erroneous

admission of bad-character evidence. See Carlton v. State, 356 Ga.

App. 1, 7-10 (846 SE2d 175) (2020).

     In the appeal, Carlton also argued, among other things, that

because the State did not introduce evidence of a no-contact order

that was “in effect” at the time he sent a postcard and letter to his

children, there was a fatal variance between the indictment and the

                                 8
proof at trial. See id. at 4. See also OCGA § 16-5-91 (a) (defining

aggravated stalking to require proof that the defendant stalked the

victim in violation of a court order then “in effect”). In the course of

its discussion of that issue, the Court of Appeals stated that the no-

contact probation condition in Carlton’s 2012 criminal sentence

“pertained only to Counts 6 and 7, which he was not yet serving at

the time he sent the postcard and letter [to his children’s residence].”

Carlton, 356 Ga. App. at 5. In a footnote, the court elaborated:

     On Count 4, Carlton was sentenced to five years to serve,
     with no probation. And Carlton’s sentence on Counts 6
     and 7 was to be served consecutively to Count 4. Carlton
     was sentenced on Count 4 less than two years before he
     sent the postcard and the letter. The State presented no
     evidence that he had transitioned, for any reason, to
     serving his sentence on Count 6 or 7. Accordingly, there
     is no evidence in the record to support the conclusion that
     at the time he sent the postcard and letter Carlton was
     subject to the no-contact provision pertaining to Counts 6
     and 7 of the Criminal Sentence.

Id. at 5 n.4. Based on this analysis, the Court of Appeals concluded

that there was a variance between the indictment and the evidence,

but then held that the variance was not fatal because Carlton’s

letters had violated the no-contact provision in an earlier juvenile

                                   9
court order and he had not claimed surprise. See id. at 4-6.

     (e) The Habeas Court’s Final Order

     On March 2, 2021, the habeas court granted relief to Carlton

in a 10-page final order. After summarizing the procedural history,

the grounds Carlton raised, and the factual background, the order

concludes that Carlton’s probation revocation claims were not

impermissibly successive, despite his two earlier habeas cases in

Chatham County and Wheeler County. In Carlton’s first habeas

case, the Chatham County Superior Court had granted him relief

based on its determination that the statute he had pled guilty to

violating, OCGA § 16-10-23, was unconstitutionally vague, but this

Court reversed that decision. See Kennedy v. Carlton, 294 Ga. 576,

576 (757 SE2d 46) (2014). The Wheeler County Superior Court had

then dismissed as successive Carlton’s second habeas petition,

which he had amended to include claims about his probation

revocation.

     The habeas court in this case pointed out that it was not

possible for Carlton to have raised the claims relating to his

                                 10
probation revocation in his first, Chatham County habeas case,

because the revocation had not yet occurred, so the claims could not

have been successive in his second, Wheeler County habeas case.

The habeas court noted that the Wheeler County court’s final order

did not include any factual findings addressing Carlton’s amended

claims relating to the revocation, and the Wheeler County court

never made a determination of whether those claims were

procedurally barred or defaulted.

     The habeas court also noted that the Court of Appeals’

dismissal of Carlton’s untimely application for discretionary appeal

of the probation revocation order would generally operate as a final

judgment that would foreclose consideration of any grounds

subsequently raised relating to the revocation order (that is, the

claims would have been procedurally defaulted or barred in his new

habeas petition, despite the Wheeler County court’s making no such

rulings). However, the habeas court said that “subsequent findings

in a published opinion by the Court of Appeals of Georgia strongly

suggest that the trial court may have been without jurisdiction to

                                11
revoke Carlton’s probation at the time of the revocation.”8 The

habeas court concluded that “the claims relating to the [trial] court’s

revocation of Carlton’s probation are not successive[.]”9

      The “Analysis” section of the habeas court’s order then begins

by explaining that “Georgia’s customary procedural default rule . . .

does not apply to a claim that a criminal conviction or sentence was

void on jurisdictional or other grounds,” citing Tolbert v. Toole, 296

Ga. 357, 361 & n.8 (767 SE2d 24) (2014). The court said that – based

“on the substance of Carlton’s claims on the whole” – the evidence

before the court demonstrated that “Carlton’s [revocation] sentence

is void as a matter of law because the probation revocation

proceedings were likely void ab initio in that the [trial] court lacked

jurisdiction.”



      8 We note that the parties had not filed any briefs regarding the Court of
Appeals’ intervening decision in Carlton’s attempted aggravated stalking case,
nor did the habeas court ask the parties to do so.
      9 Even if erroneous (as it appears it was), the Wheeler County court’s

ruling that Carlton’s revocation claims were successive would seem to be res
judicata in this subsequent habeas proceeding. However, while the habeas
court appears to have had access to the record of the Wheeler County habeas
case, that record is not in the appellate record here, and the Commissioner
does not enumerate error regarding the successiveness issue in his appeal.
                                      12
     Next, the habeas court noted that “distilled to its essence,”

Carlton’s argument was that the terms of his negotiated guilty pleas

were broken and that he was subject to punishment that the law

does not allow. Carlton “aver[red]” that when he entered the

negotiated plea, his understanding was that the special condition of

probation prohibiting contact with his children would not be

effective unless and until the resolution of proceedings in the Cobb

County Juvenile Court, where there was a pending matter regarding

the termination of his parental rights. Carlton had consistently

maintained that he was told by the Division of Family and Children

Services that he would need to demonstrate a meaningful

relationship with his children in order to avoid termination of his

parental rights. Carlton’s probation was revoked during the time

that he was serving his sentence of confinement on Count 4, which

included no period of probation. He argued that he could not have

been subject to the special condition of probation during that time.

He further averred that if he had known that he would be subject to

the no-contact condition as applied by the court, he would not have

                                13
pled guilty.

     The habeas court pointed out that although the trial court

pronounced that the first special condition of probation was “you

shall have no contact with the children unless and until an order

from the Cobb County juvenile court allows you to do so,” the trial

court also told him:

     Mr. Carlton, you’re going to be on probation with me for
     approximately nine years. During that period of time, I
     think it goes without saying that you and I just don’t need
     to see each other in this courtroom during that period of
     time, and I expect you to abide by each and every one of
     the terms and conditions of probation that I set forth for
     you just a moment ago.

(Emphasis in habeas court’s order; footnote omitted). The habeas

court said that this language supported Carlton’s argument “that

his understanding was that the [trial] court intended him to abide

by the special conditions of probation only upon the start of the

probated period.”

     Under the heading “New Facts,” the habeas court then

explained that it had “become aware” of the Court of Appeals opinion

in Carlton’s attempted aggravated stalking case. Pointing to the

                                 14
fatal-variance discussion in that opinion, the habeas court

concluded:

     According to the Court of Appeals of Georgia, Carlton had
     not transitioned into serving the probated portions of his
     sentences under Counts 6 and 7, and there was no
     probationary period attached to the maximum sentence of
     confinement under Count 4, which he was serving at the
     time his probation was revoked. In other words, Carlton’s
     probation could not have been revoked based on a
     violation of probationary terms that applied to a
     probationary period [that] had not yet begun.

In a footnote, however, the habeas court recognized that the Court

of Appeals had not applied an “aggregate sentence” analysis, citing

Layson v. Montgomery, 251 Ga. 359 (306 SE2d 245) (1983), and

Parrish v. Ault, 237 Ga. 401 (228 SE2d 808) (1976).

     The habeas court next discussed “Out of Time Appeal

Considerations.” The court said that “[b]ased on the evidence,

Carlton should be entitled to pursue out-of-time appeal remedies,”

and the record did not “show that Carlton has availed himself of that

procedure.” Even though the habeas court recognized that a

petitioner can seek an out-of-time appeal in a habeas proceeding, the

court concluded that “any claims that relate back to Carlton’s guilty

                                 15
plea in 2012[] are not yet ripe for consideration in habeas,” and

“[j]udicial economy would be better served if Carlton sought that

relief in the trial court.” Considering “specific claims raised in the

[habeas] petition,” the court ruled that ground 5 was meritless

because of the amendment of Carlton’s probation order and grounds

9 and 10 were procedurally barred by rulings in Carlton’s first

habeas case.

     At the end of this section, the habeas court said that while it

“ha[d] not specifically enumerated the Grounds addressed, as raised

in [Carlton’s] Petition, the [c]ourt has considered all of Carlton’s

claims in substance rather than strict construal of each individual

claim.” (Emphasis in original). The court concluded:

     Based upon the . . . determinations by the Court of
     Appeals of Georgia relating to the very matters before the
     [trial] court at the probation revocation hearing on
     October 1, 2015, this [c]ourt must GRANT habeas corpus
     relief because an alternative result would directly
     contradict determinations made by the Court of Appeals
     of Georgia.

In a footnote, the habeas court stated that “[h]abeas courts are

bound by determinations made by the Court of Appeals of Georgia,

                                 16
even if erroneous,” citing Buckner v. Barrow, 297 Ga. 68 (772 SE2d

703) (2015).

     Finally in the “Conclusion” of the order, the habeas court said

that Carlton had raised a “meritorious due process argument that

warrants granting Writ of Habeas Corpus,” and remanded Carlton

to the custody of the trial court where he “may be entitled to pursue

additional post-conviction remedies.”

     On March 11, 2021, the Commissioner filed a motion for

reconsideration, arguing that the trial court had the authority to

revoke Carlton’s probation before the probationary period began. Six

days later, the habeas court summarily denied the motion. The

Commissioner then filed this appeal.

     2. The Commissioner contends that the habeas court erred

when it granted relief on the ground that the trial court did not have

the authority to revoke Carlton’s probation when the probationary

period of his 2012 sentences had not yet begun. We agree.

     OCGA § 17-10-1 (a) (1) (A) says, in pertinent part:

     The judge imposing the sentence is granted power and

                                 17
     authority to suspend or probate all or any part of the
     entire sentence under such rules and regulations as the
     judge deems proper, . . . including the authority to revoke
     the suspension or probation when the defendant has
     violated any of the rules and regulations prescribed by the
     court, even before the probationary period has begun[.]

In Postell v. Humphrey, 278 Ga. 651 (604 SE2d 517) (2004) – the

case on which the trial court relied in revoking Carton’s probation –

this Court explained that the General Assembly had amended

OCGA § 17-10-1 (a) (1) (A) in 2001 to “provide expressly that

sentencing judges [are] authorized ‘to revoke . . . probation . . . even

before the probationary period has begun.’” Id. at 652 (quoting the

statute). See also Layson, 251 Ga. at 360 (upholding “the revocation

of the probated portion of a sentence based on a separate crime

committed during the portion of the [split] sentence to be served in

confinement”); Parrish, 237 Ga. at 401-402 (holding that “a trial

judge can revoke a probated sentence that is to begin at a future

date,” and explaining that whether a defendant’s sentences on four

felony counts – a split sentence of three years to serve in prison and

two years on probation on the first count, followed by five-year


                                  18
concurrent probation sentences on the other three counts – were

“considered one sentence or four sentences is immaterial for

practical purposes” when “[t]he ten years was imposed by the same

trial judge at the same time”). Thus, the Commissioner is correct

that, under OCGA § 17-10-1 (a) (1) (A) and our precedent, the trial

court was authorized to revoke Carlton’s probation even before the

probationary period of his sentences began.

     The habeas court did not appear to dispute this proposition.

Instead, the habeas court indicated that it felt bound to grant relief

on Carlton’s claim that the trial court was unauthorized to revoke

his probation because the Court of Appeals had said, in the course

of deciding Carlton’s appeal from his attempted aggravated stalking

convictions, that Carlton was not yet subject to the no-contact

probation condition at the time he violated that condition, as he was

still serving his confinement sentence on Count 4 of his original case

and had not yet “transitioned” into serving his probationary

sentences on Counts 6 and 7. Although the habeas court did not cite

Postell, it recognized that the Court of Appeals’ discussion was

                                 19
inconsistent with the analysis set forth in Layson and Parrish.

     Nevertheless, the habeas court relied on Buckner for the

proposition that it was “bound by determinations made by the Court

of Appeals of Georgia, even if erroneous.” Buckner held that “if an

issue is raised and resolved on direct appeal from a criminal

conviction, the habeas court is bound by the appellate ruling and

cannot reexamine it, even if it appears erroneous[.]” 297 Ga. at 69.

See also Roulain v. Martin, 266 Ga. 353, 354 (466 SE2d 837) (1996)

(noting that, under the law of the case doctrine, the habeas court

was bound by a prior ruling on direct appeal “regardless of whether

that ruling may be erroneous”). The principle set forth in Buckner

does not apply, however, under the circumstances of this case.

     While appealing his convictions for attempted aggravated

stalking – not the trial court’s separate and earlier revocation of his

probation, which he was unsuccessful in trying to appeal – Carlton

argued that there was a fatal variance between his attempted

aggravated stalking indictment and the proof at trial because the

State failed to introduce evidence of a no-contact order in effect at

                                  20
the time he sent the postcard and letter to his children. See Carlton,

356 Ga. App. at 4. The Court of Appeals did not address, much less

resolve, the issue of whether the trial court in Carlton’s earlier

public-employee-impersonation case had authority to revoke his

probation before he began serving the probationary period of his

sentences, which is an issue governed by the plain text of OCGA

§ 17-10-1 (a) (1) (A) and our decisions in Postell, Layson, and

Parrish. Instead, the Court of Appeals decided the legally distinct

question of whether Carlton had violated a court order then “‘in

effect’” as that term is used in the aggravated stalking statute.

Carlton, 356 Ga. App. at 5 (quoting OCGA § 16-5-91 (a) and citing

only a Court of Appeals case interpreting that statute). We need not

and do not decide whether the Court of Appeals’ discussion of

Carlton’s sentences with respect to the latter statutory question was

correct, as that question is not presented here and it is clear that the

court did not issue a ruling on the revocation-authority issue that

Carlton raised in this habeas case, which means that the law of the

case doctrine applied in cases like Buckner does not apply here. See

                                  21
Currid v. DeKalb State Court Probation Dept., 285 Ga. 184, 186 n.5

(674 SE2d 894) (2009) (explaining that the law of the case doctrine

applies only to issues expressly ruled on previously, not an “implied”

ruling on an issue not addressed in the previous decision); Woodrum

v. Ga. Farm Bureau Mut. Ins. Co., 360 Ga. App. 126, 129 (860 SE2d

900) (2021) (same). See also DeHart v. Liberty Mut. Ins. Co., 270 Ga.

381, 387 (509 SE2d 913) (1998) (Carley, J., concurring) (explaining

that “[a]lthough this appeal does involve the same parties as [in an

earlier decision], it arises in the context of separate litigation

wherein a different question is presented for resolution,” so the

earlier decision does not constitute law of the case).

     Accordingly, the habeas court was not bound by the Court of

Appeals’ inapposite ruling and instead should have decided

Carlton’s revocation-authority claim on its merits. And because

OCGA § 17-10-1 (a) (1) (A), Postell, Layson, and Parrish make it

clear that such a claim has no merit, we reverse the habeas court’s

grant of relief on that ground.



                                  22
     3. As outlined in Division 1 above, Carlton raised 10 grounds

in his habeas petition as amended, but the habeas court ruled

expressly only on ground 1 (granting relief) and grounds 5, 9, and 10

(denying relief). Rather than individually addressing the remaining

six grounds, the habeas court noted that it had “considered all of

Carlton’s claims in substance rather than strict construal of each

individual claim.” (Emphasis in original). The court ruled, however,

that Carlton was entitled to pursue out-of-time appeal remedies in

the trial court, so his claims related to his 2012 guilty plea

convictions were not yet ripe for consideration in habeas and

“[j]udicial economy would be better served if Carlton sought that

relief in the trial court.”

     The habeas court cited no authority, and we see no basis, for

declining to address claims that properly can be raised in a habeas

proceeding because such claims might also be raised in the judicially

created – and recently questioned – out-of-time appeal process in the

trial court, especially when doing so may allow a habeas petitioner

to circumvent the statute of limitations and other statutory

                                 23
provisions that apply to habeas actions. 10 See Schoicket v. State, ___

Ga. ___, ___ (865 SE2d 170, 172-173) (2021); Collier v. State, 307 Ga.

363, 379-382 (834 SE2d 769) (2019) (Peterson, J., concurring

specially). We therefore also reverse the habeas court’s judgment to

the extent the court declined to address Carlton’s claims.

      On remand, the habeas court should rule on Carlton’s claims

related to his 2012 guilty pleas. It is unclear which of Carlton’s other

claims the habeas court believed were “in substance” the same as

his ground 1 (or perhaps were mooted by the court’s grant of relief

on that ground).11 On remand, and consistent with our reversal of


      10   In this respect, we note that in the habeas court, the Commissioner
argued that Carlton’s claims related to his 2012 guilty plea convictions (which
the Commissioner identified as grounds 3, 5, and 7) were untimely under
OCGA § 9-14-42 (c) (1), which says that “[a]ny [post-conviction habeas] action
. . . shall be filed . . . within four years in the case of a felony . . . from . . . [t]he
judgment of conviction becoming final by the conclusion of direct review or the
expiration of the time for seeking such review[.]” In response, Carlton argued
that the limitation period did not begin to run until the probation revocation
order was issued on October 1, 2015, relying on OCGA § 9-14-42 (c) (4), which
extends the habeas filing deadline to four years after “[t]he date on which the
facts supporting the claims presented could have been discovered through the
exercise of due diligence.” The habeas court’s order does not address the
timeliness of Carlton’s claims, although ground 5 was denied on the merits.
        11 The Commissioner asserts that the habeas court granted relief only on

ground 1, and denied relief on the remaining grounds. Carlton argues that the
habeas court implicitly granted relief on all grounds except ground 5, which

                                            24
the court’s grant of relief on ground 1, the court should address any

remaining grounds as well, making sure to provide the required

“written findings of fact and conclusions of law upon which the

judgment is based.” OCGA § 9-14-49.

      Judgment reversed in part, and case remanded with direction.
All the Justices concur.




the habeas court expressly ruled was meritless, and grounds 9 and 10, which
the habeas court expressly determined were procedurally barred. But in any
event, Carlton did not seek review of and does not dispute the habeas court’s
rulings rejecting grounds 5, 9, and 10, so those portions of the habeas court’s
order stand.
                                      25